Elliott, J.
The only point made in this case is that the indictment does not show that the person to whom the intoxicating liquor was sold was under the age of twenty-one years. The averment of the indictment is: “ That one William Shaffer, late of said county, on the 1st day of November, 1884, at the county and State aforesaid, did then and there unlawfully sell to John Marshall, a person under the age of twenty-one years, one pint of intoxicating liquor, to wit, beer, at and for the price of fifteen cents.” In our opinion, this averment clearly shows that the person to whom the liquor was sold was at the time of the sale under the age of twenty-one years. The construction we have placed upon the indictment is such as it would receive in jurisdictions *320where the common law prevails. State v. Price, 6 Halst. (N. J.) 203; Com. v. Bugbee, 4 Gray, 206.
Filed May 13, 1886.
There can be no doubt that such an indictment as the one before us is sufficient under our liberal statute. R. S. 1881, sections 1755, 1756.
Judgment affirmed.